Citation Nr: 9901388	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-38 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to service connection for residuals of malaria.

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had military service from December 1942 to 
January 1946.  

This appeal to the Board of Veterans Appeals (Board) is 
taken from rating decisions of the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A May 1994 rating decision denied, in pertinent part,  
service connection for a back disability.  A September 1995 
rating decision again denied service connection for a back 
disability; in addition, service connection was denied for 
vision loss and for residuals of malaria.

The issue of service connection for residuals of malaria is 
addressed in the decision which follows.  The remaining 
issues certified for appeal were characterized as service 
connection for a back disability and service connection for 
vision loss.  These issues have been reframed as follows:  
Whether new and material evidence has been submitted to 
reopen claims of service connection for a back disability and 
for a bilateral eye disorder.  Those issues are addressed in 
a remand at the end of this decision.


FINDING OF FACT

The claim for service connection for residuals of malaria is 
not plausible.


CONCLUSION OF LAW

The claim for service connection for residuals of malaria is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A photocopy of the report of the veterans entrance physical 
examination, performed in December 1942, indicates no 
pertinent abnormalities.  A report of his separation physical 
examination, performed in January 1946, makes no reference to 
a history of his having contracted malaria during service; 
again, no pertinent abnormalities were noted.  Other service 
medical records are unavailable and reported to have been 
destroyed in a fire at a records center in 1973.

VA medical records dated from October 1992 to August 1995 
have been associated with the claims folder.  They make no 
reference to complaints, findings or treatment for malaria or 
residuals of malaria.  

An initial claim for service connection for residuals of 
malaria was received in August 1995.  The veteran made 
reference to service department hospitals and civilian 
medical facilities where he claimed to have received 
treatment for a back injury and/or vision loss.  He did not 
identify any medical facilities where he claimed treatment 
for malaria during service or for malaria residuals during 
postservice years.

II.  Legal Analysis

The threshold question to be answered in this case is whether 
the appellant has presented a well-grounded claim, i.e., a 
claim which is plausible.  If he has not, the claim must fail 
and there is no further duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak  v. 
Derwinski, 2 Vet. App. 609 (1992). 

Three discrete types of evidence must be present in order for 
an appellants claim for service connection to be well-
grounded:  (1) There must be competent evidence of a current 
disability, usually shown by a medical diagnosis;  (2) There 
must be competent evidence of incurrence or aggravation of a 
disease or injury in service.  This element may be shown by 
lay or medical evidence;  and (3) There must be competent 
evidence of a nexus between the inservice injury or disease 
and the current disability.  Such a nexus must be shown by 
medical evidence.  Caluza v. Brown, 7 Vet.App. 498 (1995).  
In determining whether a claim is well-grounded, the Board is 
required to presume the truthfulness of evidence.  Robinette 
v. Brown, 8 Vet.App. 69 (1995).  

Evidentiary assertions by the claimant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where an evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).  Also, where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself to establish a well-grounded claim.  However, where 
the determinative issue is one of medical causation or a 
medical diagnosis, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  A claimant would not meet the burden of 
submitting evidence sufficient to justify a belief that a 
claim is well-grounded merely by presenting lay testimony 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
may also be granted for malaria where it is manifest to a 
degree of 10 percent or more within the first postservice 
year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

The Board notes that all three requirements set forth in 
Caluza must be satisfied in order for a claim to be deemed 
well-grounded.  Upon a review of the record, the Board finds 
that the first requirement of Caluza has not been met since 
there is no competent evidence that veteran now has malaria 
or any residual disability from malaria which he claims to 
have contracted during service.  The second Caluza 
requirement is met since the veteran, as a lay person, is 
competent to state that he experienced a febrile episode 
during service, which he believed to be malaria.  The third 
Caluza requirement, that there be a nexus between inservice 
disease or injury and a current disability, is not met since 
there is no competent medical evidence of any current malaria 
or malaria residuals which could be linked to service.  

The veteran's assertion is the only evidence linking claimed 
malaria residuals to military service.  As a lay person, he 
is not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  No competent medical 
evidence has been presented showing that claimed residuals of 
malaria is a condition which had its onset in service.

The Board has taken note of the assertion that further 
development of record should be undertaken to obtain unit 
(company) records and hospital administrative records.  
Although the RO attempted to obtain additional service 
medical records in connection with the current appeal, the 
National Personnel Records Center informed that any such 
records were destroyed in a fire.  In any event, absent a 
current disability for which service connection could be 
granted, no useful purpose would be served by a remand for 
further evidentiary development.

As previously noted, a claimant must submit supporting 
evidence that justifies a belief by a fair and impartial 
individual that his claim is plausible.  As such evidence has 
not been presented, the claim for service connection for 
residuals of malaria is not well-grounded.


ORDER

Entitlement to service connection for residuals of malaria is 
denied.



REMAND

An unappealed March 1946 rating decision denied service 
connection for disabilities classified as defective sight and 
a strained back.  The rating decision relates that the 
adverse determination was based on incomplete service medical 
records.  A review of the claims folder discloses that the 
originating agency, in January 1946, requested medical 
records from a service department separation facility.  The 
Regional Office obtained a photostat of a report of the 
veterans entrance physical examination, as well as a copy of 
a report of his separation physical examination.  There is no 
indication in the record why other service medical records, 
if available, were not obtained at that time.  The fire at 
the National Personnel Records Center, which destroyed many 
service medical records not already in VA claims folders, did 
not occur until July 1973.  

In September 1993, the veteran submitted an application for 
compensation or pension, claiming service connection for 
residuals of a back injury.  Although the May 1994 rating 
decision referred to the March 1946 denial of service 
connection for a back disability, the RO declined to 
characterize the issue as an application to reopen a claim of 
service connection on the basis of new and material evidence.  
The RO, in its September 1995 rating decision, again denied 
service connection for a back disability, claimed as 
residuals of a back injury; further, the RO, in pertinent 
part, denied service connection for vision loss.  The claims 
were denied as not well-grounded.  The RO declined to 
characterize the issues of service connection for a back 
disability or vision loss as applications to reopen 
previously denied claims of service connection on the basis 
of new and material evidence.

The Board has reviewed the procedural history of the case and 
concludes that two of the three issues on appeal must be 
reframed.  They are now characterized as follows:  Whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a back 
disability and whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a bilateral eye disorder.  

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must be 
added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Court 
has held that, once a denial of service connection has become 
final, the claim cannot subsequently be reopened unless new 
and material evidence has been presented.  The Board must 
perform a two-step analysis when the veteran seeks to reopen 
a claim based on new evidence.  First, the Board must 
determine whether the evidence is new and material.  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veterans claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

The Board notes that, until recently, the case law of the 
Court mandated that the third question to be resolved in the 
first step of the Manio analysis was whether, in light of all 
the evidence of record, there was a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome in the 
prior determination.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991); see Evans v. Brown, 9 Vet. App. 273 (1996).  
However, the United States Court of Appeals for the Federal 
Circuit has recently held that this judicially created 
standard is inconsistent with the language of section 
3.156(a) of VA regulations, cited above, and has overruled 
the extension of the Manio analysis that was first 
articulated by the Court in Colvin, supra.  See Hodge v. 
West, 155 F. 3d. 1356 (1998).  

Here, remand is required for the RO to address the issues of 
newness and materiality of the evidence submitted in support 
of the appellants attempt to reopen claims of entitlement to 
service connection for a back disability and for a bilateral 
eye disorder.  Accordingly, the case is REMANDED for the 
following action:

The RO should review the record and 
adjudicate the issues of whether new and 
material evidence has been submitted to 
reopen claims for service connection for 
a back disability and for a bilateral eye 
disorder.  The RO is directed to make a 
decision on the issues based only on 
consideration of the holding in Hodge, 
supra, and on 38 C.F.R. § 3.156.  

If the determination remains adverse to the veteran, both the 
appellant and his representative should be provided with a 
Statement of the Case which includes citation to pertinent 
law and regulation, including 38 C.F.R. § 3.156.  The veteran 
and his representative should be given the opportunity to 
respond within the applicable time.  Thereafter, the case 
should be returned to the Board, if in order.  The appellant 
need take no action unless otherwise notified.  The purpose 
of this remand is to comply with a precedent decision of the 
Court and to ensure due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
